DETAILED ACTION
Status of the Application
Receipt is acknowledged of Applicant’s Amendments and Remarks, filed 23 November 2020, in the matter of Application N° 15/641,448.  Said documents have been entered on the record.  The Examiner further acknowledges the following:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10 and 14 have been canceled.  
Claim 20 also appears to be canceled as it contains the (Canceled) indicator in front of it.  However, the subject matter of the “canceled” claim remains.  Applicant is directed to MPEP §714 regarding proper claim amendments.  The Examiner will consider the claim to be canceled and will not provide it any further consideration on the merits.
Claim 33 has been added and is supported by the previously presented limitations.
Claims 1, 3, 4, 22, 24, and 25 have been amended with support.  Of note is that independent claims 1, 24, and 25 have been amended to recite that the product-by-process limitation of “spray” coating the exterior coating onto the dosage form.  Additional properties have been amended into claim 1 pertaining to the release rate and “experience” the tablet conveys.  Amendments to the water soluble polymer have also been made, as well as to claims 3 and 4.  Lastly, claim 22 has been amended to depend from claim 8 instead of claim 20. 
No new matter has been added.
Thus, claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-33 now represent all claims currently under consideration.

Information Disclosure Statement
No new Information Disclosure Statements (IDS) have been filed for consideration.

Maintained Rejections
The following rejections are maintained from the previous Office Correspondence dated 23 July 2020 since the art which was previously cited continues to read on the amended/newly cited limitations.

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-33 are rejected under 35 U.S.C. 103 as being unpatentable over Gulian et al. (US Pre-Grant Publication Nº 2003/0072731 A1) in view of Nelson et al. (US Pre-Grant Publication Nº 2008/0131467 A1; of record) [emphasis added to reflect canceled/added claims].
As amended, Applicant’s claimed composition recites a coated oral dosage form comprising:
a core comprising one or more active ingredients; and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
The coating composition is further recited as comprising:
a water-soluble polymer;
a saccharide, sugar alcohol, or combination thereof present in the coating composition in an amount ranging from about 20% w/w to about 25% w/w; and
a flavoring that comprises a warming or cooling sensate;

As amended, claims 24 and 25 also recite an oral dosage form comprising:
a core comprising acetaminophen, phenylephrine, and dextromethorphan (claim 24) or diphenhydramine (claim 25);
an intermediate coating comprising hydroxypropylmethylcellulose (HPMC); and
a fast release, exterior coating extending around the entire exterior surface of the oral dosage form and comprising: HPMC, maltodextrin, and a warming sensate;
wherein the oral dosage form has an overall weight of between about 250-2,500 mg.
Amended into each of the claims are thicknesses for both intermediate and exterior coatings, such that each coating layer ranges from about 10-100 microns thick.
Gulian discloses a film-forming composition comprising: a) a hydroxypropyl starch film former; b) a thickener selected from a group which comprises maltodextrin; and c) a plasticizer.  The practiced composition is used to dip-coat dosage forms such as caplets (see e.g., Abstract; claim 2, and ¶[0022]).  Claim 4 discloses that the plasticizer is selected from a group of compounds which includes polyethylene glycol.  Paragraph [0025] defines the suitable film-forming compounds of the invention as including hydroxypropyl starch as well as such cellulose derivatives as HPMC.  Thus, the hydroxypropyl starch film forming component recited in claim 2 is broadly and reasonably considered as embodying hydroxypropylmethylcellulose.  Claim 28 discloses amounts for each of the hydroxypropyl starch component, the thickener component, and the plasticizer.  Therein, the thickener component is taught and suggested as being selected from such compounds as maltodextrin and being present in an amount ranging from 0.1-33 wt% of the coating composition.  Additionally, the plasticizer component is taught as being selected from such components as polyethylene glycol and sugar alcohols, or mixtures thereof, and being present in an amount ranging from about 11-60 wt% of the coating composition.
Claims 29 and 30 disclose a dosage form whereby the coating composition of claim 4 is present as the outermost coating layer of the dosage form.  Claim 30 is noted as further disclosing the presence of a sub-coating layer whereby the coating composition of claim 4 (e.g., HPMC, maltodextrin, and PEG) is the outermost coating of the dosage form.  Such sub-coatings are taught throughout the reference as also comprising a water-soluble polymer such as HPMC (see e.g., claims 13 and 16).  Claim 16 is noted further as disclosing maltodextrin being present in an amount ranging from 20-50% by weight of its coating composition, thereby encompassing the newly amended range.
Additionally, the Examiner notes that the practiced invention discloses coating an active-containing core form with both a sub-coating and an exterior coating and that the second, dip-coating layer will overlay a first coating layer.  See ¶[0062].
  Paragraph [0076] discloses that the dip-coated dosage forms of the practiced invention are provided for immediate release of the contained active ingredient and conform to USP specifications for immediate release tablets containing the particular active ingredient employed.  Paragraph [0075] discloses the different drugs which are considered to be encompassed by the practiced invention.  The list includes acetaminophen, dextromethorphan, diphenhydramine, phenylephrine, and mixtures thereof.
Claim 11 recites such compositional limitations to the sensate as menthol and peppermint flavors.
The teachings of Gulian disclose both menthol and peppermint as two of the many possible active ingredients which may be administered from its practiced coated caplets.
Where the reference would be considered deficient is with respect to the structural location of the flavored active component; it does not teach it as residing in the coating component.
Paragraphs [0020]-[0022] of Nelson, however, are considered to remedy the perceived deficiency.  As discussed in the previous action, flavoring agents are defined in ¶[0020] and ¶[0021] as including the recited warming and cooling sensate compounds.  Paragraph [0022] discloses that a preferred embodiment contains a combination of a flavoring agent and a cooling agent (i.e., a warming and a cooling sensate).
Though not expressly disclosed by Gulian as being included in the practiced coating compositions, the Examiner respectfully advances that the inclusion of such an excipient within the practiced dosages of Gulian would raise to the level of an aesthetic modification.  MPEP 2144.04(I) states that the courts have “found matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art.”
In the instant case, the “function” of the instantly claimed sensate compound is to provide a more pleasing taste to the administered dosage form.  It is thus considered to serve no additional purpose other than increasing the likelihood of dosage compliance; a purpose which is not mechanical.  As such, modification of the Gulian dosage forms to contain the recited warming/cooling sensate would have been prima facie obvious to a person of ordinary skill in the art at the time the instant invention was filed.
The limitations of claim 12 recite that the coating has a thickness of between about 10 microns and about 100 microns.  The limitations recited in claim 23 require that an intermediate coating layer is present and that it, like the fast-release coating, has a thickness of between about 10 microns and about 100 microns.  Claim 27 narrows the coating thickness to a range of about 40 microns and about 80 microns.  Newly presented claims 29-32 recite the same range as claim 27.
Paragraph [0067] of Gulian discloses that “[t]he average thickness of the dried dip coating layer typically is from about 40 to about 400 microns.  However, one skilled in the art would readily appreciate without undue experimentation that the dip coating thickness may be varied in order to provide a smoother, easier to swallow, dosage form or to achieve a desired dissolution profile.”  Such is considered to teach and suggest the limitations of the claim and provide the skilled artisan motivation to modify the thickness of said coating as required by MPEP §2144.05(II.)(B.).
The limitations recited by claim 13 require that the weight of the coating composition with respect to the overall composition range from about 0.5% (w/w) to about 20% (w/w).
Paragraph [0066] of Gulian discloses that “[t]he dried subcoating typically is present in an amount, based upon the dry weight of the core, from about 0 percent to about 5 percent. The dried dip coating layer typically is present in an amount, based upon the dry weight of the core and the optional subcoating, from about 1.5 percent to about 10 percent.”
Thus, the reference is considered to meet the recited limitations.  Where the subcoating is not present (e.g., about 0 wt%), the weight of the second of the disclosed coating layers is taught as ranging from about 1.5-10% by weight of the overall dosage form.  This showing reads expressly on the recited limitations.
The limitations of claims 21 and 22 recite that the intermediate coating comprises HPMC as the water-soluble polymer of the layer.  Paragraph [0064] of Gulian discloses that the practiced subcoating layers are known throughout the art as being prepared from such polymers as hydroxypropyl methylcellulose, thereby teaching and suggesting the limitations of the claims.
Regarding the claimed weight of the entire dosage form, recitations provided in claims 1, 24, and 25 require that the final weight ranges from about 250 mg to about 2,500 mg.
Gulian is considered to teach this limitation at ¶[0084] of Example 2.  Therein, it is acknowledged that the focus of the teachings is directed more to the coating compositions applied to the caplets rather than the caplets themselves.  To this point, Gulian discloses that compressed tablets as prepared by Example 1 of Parekh et al. (USPN 5,658,589) are used as the substrate to which the practiced coatings are applied.  The entirety of the teachings of Parekh are incorporated by reference to Gulian.  Example 1 of Parekh discloses the preparation of a tablet which has a final compressed mass of 603.2 mg.  Example 2 of Gulian then discloses that the applied subcoatings will add anywhere from 2-4% to the resulting tablets.  Such a percent weight gain produces a coated tablet ranging in weight from about 615-627 mg, thereby reading on the limitation.
Table F of Gulian at ¶[0102] discloses added percent ranges of weight gain for Examples 3D-3F, and ranges from 0.75-5.8 wt%.  Assuming the same tablets were used as discussed in Example 2, the Examiner notes that the resulting weight of the finished products will range from about 607 mg to about 638 mg, thereby continuing to read on the recited range.
Lastly, the teachings of Gulian disclose that the practiced dosage forms will be uniformly coated.  See for example, ¶[0021].

Thus, based on the combined teachings of the references, it is immediately apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed composition.
As is discussed above, the most prominent deficiency featured in the teachings of Gulian is the absence of the recited sensate compound.  The Examiner has provided a clear showing of obviousness in the combined teachings of Gulian and Nelson which guides the skilled artisan to aesthetically modifying and improving on the practiced dosages of Gulian.  Therein, the skilled artisan would have found clear motivation to add any one of the recited “sensate” compounds to the practiced coating compositions of Gulian, notably the outermost.  The skilled artisan would then have had more than a reasonable expectation of producing a dosage form possessing an improved taste.
Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed, absent a clear showing of evidence to the contrary.

Response to Arguments
Applicant’s arguments with regard to the rejection of claims 1-5, 7, 8, 11-13, 15, 17-19, and 21-33 under 35 USC 103(a) as being unpatentable over the combined teachings of Gulian et al. and Nelson et al. have been fully considered but they are not persuasive.
Applicant traverses the rejection on three key grounds.
First, it is argued that Applicant uses the polymer compositions, not for dip coating as taught by Gulian, but rather for spray coating.
Applicant’s second assertion is that Gulian does not suggest inclusion of a fast-release coating regardless of how the coating is applied.
Lastly, Applicant argues that Gulian is devoid of any suggestion to include a sensate or flavor outside the core.  It is asserted further that the Gulian dosage form, to the extent it may comprise a flavor, may be said to function in a different way to achieve a different result. 
The Examiner, in response, respectfully disagrees with Applicant’s assertions and maintains the rejection for the reasons of record.
To Applicant’s two first points, the Examiner notes that Gulian teaches and suggests both routes of coating techniques, albeit the reference is directed primarily towards dip coating its dosage forms.  Regardless, the technique of spray-coating is taught as well.  Additionally, the reference does, in fact, teach and suggest that the coated dosage forms will be for immediate release of the active ingredient contained therein.  See e.g., ¶[0076].
Regarding the former assertion that the amendment of “spraying” the coating composition onto the dosage forms is sufficient in overcoming the rejection, the Examiner respectfully submits that it is not.  As indicated above, the amendment to the limitations governing how the claimed composition is made is not considered to contribute to the overall patentability of the composition at issue.
As is clearly indicated by at least the teachings of Gulian, the dosage form may be coated by dipping or spraying; the result remains that a dosage form is coated and that the contents of said dosage form are released rapidly.  How the composition is prepared is not considered to be germane to overcoming the teachings of record without further evidence demonstrating the criticality of one technique over another.
Applicant’s final argument is one which the Examiner already addressed in the rejection. Therein, Gulian’s failure to teach the requisite flavoring compound being present in the outermost coating layer is acknowledged.  The Examiner does point out though, that a coating layer containing a flavoring agent such as peppermint oil is taught as one of the layers and that its purpose is noted as being used to mask taste.  More notably, the Examiner relies upon the teachings of Nelson to remedy this deficiency.
Applicant’s arguments to the rejection over the combined teachings does not address this and in response to such arguments against the references individually, the Examiner respectfully reminds Applicant that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant does provide separate remarks in traverse of the teachings of Nelson.  However, of particular interest are the teachings of the reference which are acknowledged.  Therein, Applicant agrees that Nelson, like Gulian, provide dosage forms which are film coated with formulations which comprise cellulose-ether-based formulations.  It is also acknowledged that Nelson will apply a “second [outermost] layer” to the solid dosage tablets which are similar in formulation to the subcoating layer taught by Gulian.  In fact, Applicant concedes that these compounds are used for sweetening and flavoring (e.g., masking taste) and that these compounds will be immediately released from their formulations.  Despite this, it remains Applicant’s position that neither reference teaches or suggests, alone or in combination, an immediate release coating composition comprising a compound which conveys a warming or cooling sensation.
The Examiner respectfully maintains the rejection on these grounds for the reasons made of record and affirmed by Applicant’s remarks.
For these reasons, Applicant’s arguments are found unpersuasive.  Said rejection is therefore maintained and extended to include the limitations recited in newly presented independent claim 33.

All claims under consideration remain rejected; no claims are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Jeffrey T. Palenik whose telephone number is (571) 270-1966.  The Examiner can normally be reached on 9:30 am - 7:00 pm; M-F (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jeffrey T. Palenik/
Primary Examiner, Art Unit 1615